811 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clarence CORETHERS, Plaintiff-Appellant,v.Arthur TATE, Jr., Superintendent, et al., Defendant-Appellee.
No. 85-4045.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1986.

Before ENGEL and KRUPANSKY, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his complaint for alleged denial of equal protection.  The matter has been submitted to a panel of the Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed a claim in the district court alleging that defendants denied him equal protection of laws when he was rejected for merit status prisoner classification because he has epilepsy.  Allegedly, defendants' have approved merit status for other epileptic prisoners.


3
Upon consideration, this Court finds that the district court's order must be affirmed.  There is no inherent constitutional right of a prisoner to enjoy a particular classification.   See Meachum v. Fano, 427 U.S. 215 (1976);  Beard v. Livesay, et al., 798 F.2d 874, 876 (6th Cir.1986).  Nor have defendants created, statutorily or by rule or regulation, any entitlement to merit status.  See Ohio Rev.Code Ann. Sec. 5120.11, Ohio Admin.Code Secs. 5120-9-21, 52-53.


4
Plaintiff's allegation of racial discrimination as a basis for the alleged differential treatment was not raised in the lower court and cannot be reviewed on appeal.   Brown v. Marshall, 704 F.2d 333 (6th Cir.), cert. denied, 464 U.S. 835 (1983).


5
It is therefore ORDERED that the district court's order be and hereby is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.